National Protocol for Sexual Assault Medical Forensic Examinations 2nd Edition
Major Updates
This document summarizes the major categories of revisions made in the second edition
of the National Protocol for Sexual Assault Medical Forensic Examinations (SAFE
Protocol, 2d). In the nine years since the protocol was initially released, the “state of the
art” for forensic medical examinations has improved. The revised edition of the protocol
has the same emphasis and values as the original, but is updated to reflect current
technology and practice. The protocol offers recommendations to help standardize the
quality of care for sexual assault victims throughout the country and is based on the latest
scientific evidence.
Following are key areas of improvement:











Updated definitions are provided that better describe advocate and law
enforcement duties and their role in the forensic medical exam process.
The updated protocol provides an increased focus on addressing patients’ health
care needs and collecting evidence suitable for possible use in the criminal justice
system, including an emphasis on the medical forensic exam as a single exam
designed to primarily meet patient needs and secondarily meet criminal justice
system needs.
Increased information is provided on quality assurance and medical screening
exams.
This version provides additional information on how victims can have a forensic
medical exam completed without entering the criminal justice system and
provides clarification on reimbursements for the exam.
Updates on evidence collection times and techniques based on the latest scientific
research are provided.
This version also provides more information on issues related to confidentiality,
including information about the HIPAA Privacy Rule, and special issues that arise
when dealing with older, disabled, and military victims.
More information was added on drug- and alcohol-facilitated sexual assault,
including providers asking more questions about the use of drugs or alcohol
during the assault.
The updated protocol provides more information on proper documentation by
healthcare personnel.
More information is provided on issues related to pregnancy, including
emergency contraception. Specifically, it recommends that a victim of sexual
assault should be offered prophylaxis for pregnancy, subject to informed consent
and consistent with current treatment guidelines. Conscience statutes will
continue to protect health care providers who have moral or religious objections
to providing certain forms of contraception. In a case in which a provider refuses
to offer certain forms of contraception for moral or religious reasons, victims of
sexual assault must receive information on how to access these services in a
timely fashion.

1

